DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 31, 2020.  Claims 1-7, 9-14 and 16-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10337914 in view of Chang et al. (US 20140168372 herein after Chang ‘371), Turner et al. (US 6897429), Chang et al. (US 8097851 herein after Chang ‘851), Lee et al. (US 20100033611) and Arias-Estrada (US 6253161). 

In regards to claim 2, 10337914 as modified by Chang '372 and Turner teaches the image sensor of claim 1, wherein the first group of filters, the second group of filters, 
In regards to claim 3, 10337914 as modified by Chang ‘372 and Turner teaches the image sensor of claim 1, wherein the first group of filters is configured to receive the visible light from a first light source, and wherein the second group of filters is configured to receive the infrared ray from a second light source different from the first light source (Chang '372, image sensing/ambient the first light source is light from scene, paragraphs 54-84, second light source is an infrared light source 212, for proximity and gesture detection, paragraphs 85-114). 
In regards to claim 4, 10337914 as modified by Chang '372 and Turner teaches the image sensor of claim 1, wherein the first group of sensing elements includes a first number of pixels, and wherein the second group of sensing elements includes a second number of pixels smaller in number than the first number of pixels (Chang '372, see fig. 2 and 4, the number of visible pixels, R, G, B is larger than the number of infrared pixels).
In regards to claim 5, 10337914 as modified by Chang ‘372 and Turner teaches the image sensor of claim 1, wherein the first group of filters includes red color filters, green color filters, and blue color filters, and wherein the second group of filters includes infrared filters, and wherein the red color filters, the green color filters, the blue color filters, and the infrared filters are arranged in a predetermined filter pattern (Chang ‘372, see fig. 2 and 4, visible pixels, R, G, B and infrared pixels are arranged in a predetermined pattern).

In regards to claim 9, 10337914 as modified by Chang ‘372 and Turner a first group of sensing elements configured to generate the first group of currents in response to the visible light filtered by the first group of filters, and output a first group of event signals based on the first group of currents (claim 1, lines 2-15, claims 5 and 7), but does not specifically teach wherein each of the first group of event signals includes one of an ON event and an OFF event. Lee teaches the image sensor, wherein each of the first group of event signals includes one of an ON event and an OFF event (Lee, fig. 5, after the collector AMP, the signal is output to the comparator where the signal is compared to a threshold, depending on the result the Pass 261/262 is on or off, therefore the signals are one of an on or off event, paragraph 71). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the output of 10337914 as modified by Chang ‘372 and Turner output an on or off event similar to Lee in order to output the desired signal dependent on the level of the measured light providing for desired measurements based on the output signals.

In regards to claim 11, 10337914 teaches a sensor (claim 1) comprising: a sensing module comprising a first group of sensing elements and a second group of sensing 
In regards to claim 12, 10337914 as modified by Chang ‘372 and Turner teaches the image sensor of claim 11, further comprising: a first group of filters configured to filter a visible light from an external light (10337914, claim 1, lines 2-7, claim 5 and 7); a second group of filters configured to filter an infrared ray from the external light (10337914, claim 1, lines 2-7, claim 5 and 7). 
In regards to claim 13, 10337914 as modified by Chang ‘372 and Turner teaches the image sensor of claim 12, wherein the first group of filters includes red color filters, green color filters, and blue color filters, which are formed on a single chip, and wherein 
In regards to claim 14, 10337914 as modified by Chang '372 and Turner teaches the image sensor of claim 11, wherein the processor comprises: a first group of collectors configured to collect the first group of currents; a second group of collectors configured to collect the second group of currents; a first group of converters configured to convert the first group of currents collected by the first group of collectors into a first group of voltages; a second group of converters configured to convert the second group of currents collected by the second group of collectors into a second group of voltages; a first group of measurers configured to measure the first group of voltages to generate the first information; and a second group of measurers configured to measure the second group of voltages to generate the second information, wherein the first information is used to generate illumination Information by an external central processing unit (CPU), and the second information is used to generate proximity information by the external CPU (10337914, claim 1 and 3, Chang ‘372, CPU, 238, see fig. 1 and 2, illumination information paragraphs 53, 54 and 55-84 and proximity information paragraphs 53, 54 and 85-115).
In regards to claim 17, 10337914 teaches a sensor system (claim 1) comprising: a sensor configured to generate a plurality of currents in response to light incident from outside the sensor system, and generate event signals based on a change of intensity of 
In regards to claim 18, 10337914 as modified by Chang ‘372 and Turner teaches the image sensor system of claim 17, wherein the processor comprises: a first group of collectors configured to collect the first part of the plurality of currents; a second group of collectors configured to collect the second part of the plurality of currents; a first group of convertors configured to convert the first part of the plurality of currents collected by the 
In regards to claim 19, 10337914 as modified by Chang ‘372 and Turner teaches the image sensor system of claim 17, wherein the first light is visible light (10337914, claim 5, Chang ‘372, see fig. 2). 
In regards to claim 20, 10337914 as modified by Chang ‘372 and Turner teaches the image sensor system of claim 17, wherein the second light is infrared light (10337914, claim 5 Chang ‘372, see fig. 2).
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 6, the prior art of record individually or in combination fails to teach the image sensor of claim 1 as claimed, more specifically in combination with wherein each of the first group of sensing elements comprises: a first generator configured to generate corresponding ones of the first group of currents in response to the visible light; a first differential amplifier configured to amplify a difference between a first current which is previously generated by the first generator and a second current which is currently generated by the first generator; and a first comparator configured to compare a difference output by the first differential amplifier with a first reference signal, and output corresponding ones of the first group of event signals based on a result of the comparison, and wherein each of the second group of sensing elements comprises: a second generator configured to generate corresponding ones of the second group of currents in response to the infrared ray; a second differential amplifier configured to amplify a difference between a third current which is previously generated by the second generator and a fourth current which is currently generated by the second generator; and a second comparator configured to compare the difference amplified by the second differential amplifier with a second reference signal, and output corresponding ones of the second group of event signals based on a result of the comparison.
In regards to claim 16, the prior art of record individually or in combination fails to teach the image sensor of claim 11 as claimed, more specifically in combination with wherein each of the first group of sensing elements includes: a first generator configured to generate corresponding ones of the first group of currents in response to the visible light; a first differential amplifier configured to amplify a difference between first current which is previously generated by the first generator and second current which is currently generated by the first generator; and a first comparator configured to compare a difference output by the first differential amplifier with a first reference signal, and output corresponding ones of the first group of event signals based on a result of the comparison, wherein each of the second group of sensing elements includes: a second generator configured to generate corresponding ones of the second group of currents in response to the infrared ray; a second differential amplifier configured to amplify a difference between a third current which is previously generated by the second generator and a fourth current which is currently generated by the second generator; and a second comparator configured to compare the difference amplified by the second differential amplifier with a second reference signal, and output corresponding ones of the second group of event signals based on a result of the comparison.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-14 and 16-20 have been considered but are moot in view of new grounds of rejection as set forth above.
In regards to the Applicant’s amendments and response to the 112 issues and objections to minor informalities, Examiner agrees and accepts the changes. More specifically to claims 10, 14, 15 and 18. Also, with the cancellation of claims 8 and 15, the set of claims now in the Application are entitled to the benefit of the earlier filing date of application 14/827986 now patent US 10337914. The claim interpretation still remains, see Office Action dated October 1, 2020, with regards to the “sensing elements”, the “generator”, the “converters”, the “measurers” and the “collectors”. There is no longer an 112a and 112b issue with the communicator with the amendment to claim 10. In view of a newly added reference Turner et al. (US 6897429), showing a bias signal from a power consuming control circuit to cure the deficiencies of 10337914 in view of Chang et al. (US 20140168372), the Non-statutory Double Patent still remains. The amendment overcomes the 35 USC 103 rejection. Claims 6 and 16 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878